Citation Nr: 9927784	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-24 910	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
onychomycosis of the feet.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
April 1959.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 1993 RO decision which denied an 
increase in a 30 percent rating for onychomycosis of the 
feet.  An August 1997 Board decision denied the claim.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a March 1999 joint motion, the 
parties (the veteran and the VA Secretary) requested that the 
Court vacate the August 1997 Board decision and remand the 
case for further action; by a March 1999 order, the Court 
granted the joint motion.  The case was subsequently returned 
to the Board, and in September 1999 the veteran's attorney 
submitted additional written argument.


REMAND

The March 1999 joint motion and Court order require 
additional development of the evidence.  Accordingly, the 
case is remanded to the RO for the following action:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records, from 
1994 to the present, concerning a skin 
disorder of the feet and toenails.  Such 
treatment reportedly has been at VA 
facilities in Brockton and Roxbury.

2.  Thereafter, the veteran should 
undergo a VA dermatological examination 
to determine the severity of his 
onychomycosis of the feet.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.  All detailed findings 
necessary for rating the disability 
should be provided and photographs of 
affected areas should be taken.  (The RO 
should assure that the examination 
complies with the joint motion and Court 
order.)

3.  On remand, the veteran is free to 
submit any additional evidence and 
argument in support of his claim.

4.  After all development is 
accomplished, the RO should review the 
claim for an increased rating for 
onychomycosis of the feet.  If the claim 
is denied the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


